DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, filed 11/23/2020, with respect to claims 1, 9 and 17 have been fully considered and are persuasive. The rejection of the last office action have been withdrawn.

Reasons for allowance
3.	Claims 1and 3-20 are allowed.
The following is an examiner’s statement for reasons for allowance: 
Stringer et al. (US 20160049266 A1) discloses the general teachings of the keyboard structure in which one or more keys that each includes a keycap operable to move within an aperture of a frame to activate a switch and fabric disposed over the frame and keycap (see Figs. 1-3).
Chou (US 9368299 B1) discloses the general teachings of frame or rigid web structure provided between the keycap structures in keyboard (see Figs. 3).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a rigid web positioned between the first and second keycap structures; an interkey bridge structure coupled with the first and second keycap structures, the interkey bridge structure having a flexible portion positioned between the first and second keycap structures with a flexible top surface vertically positioned at least as high as the first and second center portions of the first and second top surfaces relative to the rigid web, the flexible portion being spaced away from the rigid web, the 
As per claim 8, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a layer structure extending across the set of keycap structures, the layer structure having an interkey surface positioned between two keycap structures of the set of keycap structures, the interkey surface being flexible, the set of keycap structures being positioned on top of the layer structure; wherein the interkey surface is vertically positioned relative to the base layer at least as high as the top surfaces of the two keycap structures, in the context of novel structure of keyboard in the manner claimed as a whole is not sufficiently taught or suggested in the prior art.
As per claim 17, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a bridge structure extending across the set of keycap structures, the set of keycap structures being positioned at least partially on top of the bridge structure, the bridge structure having interkey portions positioned between the set of keycap structures and configured to at least partially support the user instrument when the user instrument is supported by the set of keycap structures, wherein the interkey portions are flexible and form a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693